Citation Nr: 1818868	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for respiratory cancer, as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1995 in the U.S. Air Force. He was awarded the National Defense Service Medal with one Bronze Service Star, Vietnam Service Medal, Southwest Asia Service Medal with 3 Bronze Service Stars, Republic of Vietnam Gallantry Cross with Device, Republic of Vietnam Campaign Medal, and Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's respiratory cancer, larynx, was caused by in-service exposure to herbicides, including Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for respiratory cancer, larynx, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he was exposed to herbicides while stationed in Ubon Royal Thai Air Force Base, Thailand that resulted in his diagnosis of respiratory cancer, larynx.  See March 2013 and February 2018 Statements in Support of Claim and February 2014 Notice of Disagreement. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  Respiratory cancers are listed as a disease associated with exposure to herbicide agents.  
38 C.F.R. § 3.309(e).

Initially, the Board notes that the Veteran has a current terminal diagnosis of recurrent invasive squamous cell carcinoma of pharynx, well to moderately differentiated.  See February 6, 2018 VA physician letter.

As noted, the Veteran has alleged he was exposed to herbicides while stationed in Thailand.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

According to a June 2014 report from the Defense Personnel Records Information Retrieval System (DPRIS), a primary source for this information was the recently declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VBA Manual, M21-1, IV.ii.2.C and IV.ii.1.H.5(M21-1); see also April 2015 Correspondence.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  M21-1. 

Stated another way, VA's Compensation service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the Compensation Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The record reflects that the Veteran served a tour of duty in Ubon Airfield, Thailand from November 1971 to November 1972.  His MOS was essentially in aircraft maintenance and engine repair, including weapons and munition checks.  The record includes lay statements from the Veteran indicating that his work required him to work on the flight line that was close to the perimeter fence of the base. He further describes that he worked the flight line six days per week for 12-hour shifts loading aircraft and spent numerous days at the end of the runway, which was located on or near the perimeter of the base, arming and disarming aircraft.  The orderly room for the 408th Munition Maintenance Squadron (to which he was assigned) was also located at the Munition Storage Area six miles off base. See August 2013 Statement in Support of Claim. 

Evidence of record clearly establishes that the Veteran served at one of the designated Thailand air bases (i.e. Ubon). The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran's duties as a cockpit man, as verified by a performance evaluation report, could require work on the perimeters of Ubon as consistent with the circumstances, conditions, and hardships of his service.  As noted, the C & P has determined herbicide use occurred in the perimeter areas of Ubon Air Base.  There is no evidence in the file that is inconsistent with the evidence that the Veteran would have been exposed to the perimeters of the base while stationed at Ubon.

Resolving all doubt in the Veteran's favor, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the evidence shows that the Veteran is diagnosed with respiratory cancer.  Finally, the Veteran's respiratory cancer is presumed to have been caused by his conceded herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, the Board concludes that entitlement to service connection for respiratory cancer is warranted.


ORDER

Service connection for respiratory cancer, larynx as due to Agent Orange exposure is granted. 



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


